                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

      UNITED STATES OF AMERICA                        )
                                                      )
                        v.                            )     No.:   2:20-MJ-128
                                                      )
            EMORY Q. JACKSON                          )



TO THE HONORABLE JUDGE OF THE ABOVE COURT:

          PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM



               Your petitioner, the United States of America, by J. Douglas Overbey, United

States Attorney for the Eastern District of Tennessee, respectfully shows:

                                                 I.

               That Emory Q. Jackson is now in the custody of the Jailer at the Washington County

Detention Center, in Jonesborough, Tennessee, pursuant to State of Tennessee charges.

                                                II.

               That there is pending against the defendant in this District the above-captioned case,

which is set for Initial Appearance on August 27, 2020 at 3:00 p.m., or for his case to be otherwise

disposed of upon said indictment heretofore returned against him in the United States District

Court for the Eastern District of Tennessee, at Greeneville, Tennessee, and each day thereafter

until said case is disposed of.

               WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue a

writ of habeas corpus ad prosequendum to the Jailer of the Washington County Detention Center,

in Jonesborough, Tennessee, commanding him to produce the said Emory Q. Jackson before this




Case 2:20-cr-00065-JRG-CRW Document 7 Filed 08/25/20 Page 1 of 2 PageID #: 12
Court at the time and place aforesaid for the purpose aforesaid, and that if the said Jailer of the

Washington County Detention Center, in Jonesborough, Tennessee, so elects, the United States

Marshal for the Eastern District of Tennessee, or any other duly authorized United States Marshal

or Deputy United States Marshal, be ordered and directed to receive said Emory Q. Jackson into

his custody and possession at said Washington County Detention Center, in Jonesborough,

Tennessee and under safe and secure conduct to have him before the Judge of our District Court

at the time and place aforesaid for the purpose aforesaid, and to return him to said Jailer of the

Washington County Detention Center, in Jonesborough, Tennessee as aforesaid.


                                                     J. DOUGLAS OVERBEY
                                                     United States Attorney


                                             By:      s/ KATERI L. DAHL
                                                     KATERI L. DAHL
                                                     Special Assistant U.S. Attorney
                                                     DC BAR: 888241224
                                                     220 West Depot Street, Ste. 423
                                                     Greeneville, TN 37743
                                                     kat.dahl@usdoj.gov
                                                     (423) 639-6759




Case 2:20-cr-00065-JRG-CRW Document 7 Filed 08/25/20 Page 2 of 2 PageID #: 13
